Per Curiam.
This is an action by a pedestrian to recover damages for injuries sustained from an automobile striking him while he was in an unmarked crosswalk. The jury returned a verdict for defendants.
The appellant has assigned error to the trial court’s failure to instruct the jury on the last clear chance doctrine. He argued the evidence and circumstances were such that the jury was entitled to disbelieve the respondent-driver’s statement that she did not see appellant and to find that she saw or should have seen the appellant. Upon a review of the record, we find no merit in this contention. The evidence was not sufficient to warrant the trial court’s giving the jury an instruction on the last clear chance doctrine. The judgment of dismissal is affirmed.
The appellant died during the course of this appeal and the motion to substitute his executor is hereby allowed.